09/08/2020


                                          DA 19-0339
                                                                                           Case Number: DA 19-0339

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2020 MT 229N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

CODY LEE WRIGHT,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DC 18-466
                       Honorable Karen S. Townsend, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Megan M. Moore, Megan Moore Law, PLLC, Bozeman, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Katie F. Schulz, Assistant
                       Attorney General, Helena, Montana

                       Kirsten H. Pabst, Missoula County Attorney, Lacey Lincoln, Deputy
                       County Attorney, Missoula, Montana



                                                   Submitted on Briefs: August 19, 2020

                                                              Decided: September 8, 2020


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2    Cody Lee Wright (Wright) appeals from the April 19, 2019 Judgment of the Fourth

Judicial District Court, Missoula County. We affirm.

¶3    On August 5, 2018, Wright was charged with Count I - Aggravated Burglary, a

felony, Count II - Partner or Family Member Assault (PFMA), 1st offense, a misdemeanor,

and Count III - Criminal Destruction of or Tampering with a Communication Device, a

misdemeanor. Wright did not enter into a plea agreement with the State, but pled guilty to

all three offenses. On March 19, 2019, the District Court imposed sentence as follows: on

Count I, Wright was sentenced to a 15-year commitment to the Montana Department of

Corrections, all suspended; on Count II a 12-month commitment to the Missoula County

Detention Facility (MCDF) with all but 3 days suspended; and on Count III a six-month

commitment to MCDF, all suspended. The sentences for all three counts were imposed to

run concurrently.

¶4    Wright appeals from the sentencing judgment. He asserts the District Court erred

by placing improper weight upon pending, unproven charges resulting in a more severe

sentence in violation of his state and federal constitutional rights and by improperly
                                            2
considering unsubstantiated allegations he had violated the conditions of his pretrial

supervision by contacting the victim. Contrarily, the State asserts Wright’s sentence was

within the statutory parameters and therefore legal, and the District Court did not

improperly consider any information or misinformation.

¶5     “We review a criminal sentence de novo for legality and compliance with statutory

mandates.” State v. Youpee, 2018 MT 102, ¶ 4, 391 Mont. 246, 416 P.3d 1050 (citations

omitted). A sentence is not illegal if it falls within statutory parameters. State v. Hinshaw,

2018 MT 49, ¶ 7, 390 Mont. 372, 414 P.3d 271 (citation omitted). Whether a constitutional

right is violated at sentencing is reviewed de novo. State v. Simmons, 2011 MT 264, ¶ 9,

362 Mont. 306, 264 P.3d 706. A sentencing court may consider any relevant evidence

which relates to the defendant’s character, history, and mental condition and any evidence

the court deems to have “probative force.” Simmons, ¶ 11 (citing State v. Collier, 277
Mont. 46, 63, 919 P.2d 376, 387 (1996)). Due process guards against a sentence predicated

on misinformation, but does not guard against insignificant or non-prejudicial

misinformation such that to overturn his sentence a defendant must show the sentence to

be based on materially inaccurate or prejudicial misinformation. Simmons, ¶ 11; State v.

Hocevar, 2000 MT 157, ¶ 100, 300 Mont. 167, 7 P.3d 329; Bauer v. State, 1999 MT 185,

¶ 22, 295 Mont. 306, 983 P.2d 955.




                                              3
¶6     From our review of the record, we conclude the District Court committed no

reversible error. The sentence fell within the statutory parameters.1 There is no indication

in the record the District Court imposed a more severe sentence because Wright had

incurred additional pending offenses in another county (Ravalli County) or that the District

Court improperly questioned Wright in violation of his Fifth Amendment right against

self-incrimination. The PSI report referenced the Ravalli County charges. At sentencing,

the District Court inquired as to the status of the Ravalli County matters. Given the PSI

reference, it was reasonable for the court to make inquiry as to the status of the Ravalli

County charges. Wright’s counsel accurately advised the District Court the alleged Ravalli

County incident took place some months after the charges for which Wright was being

currently sentenced and the charges remained pending. Wright’s counsel later volunteered

Wright has recognized he’s “had this period of time in his life where alcohol has become

an issue” and he “very much wants to work on remedying that issue, understanding that it

can really have a severe impact on his future.” Given this, it was reasonable for the court

to inquire as to what Wright had been doing to address his recognized alcohol problems

which resulted in counsel advising the court, “[w]hen the Ravalli County situation

happened in November, his level of supervision stepped up tremendously . . . and [he] has




1
 Although Wright was arguably eligible to receive a deferred imposition of sentence and the DOC
commitment period perhaps exceeded the time period some of us would impose were we to
substitute our judgment for that of the District Court, the sentence for aggravated burglary was not
per se illegal as it fell within the statutory parameters of § 45-6-204(3), MCA.

                                                 4
been in compliance with that.” In discussing Wright’s alcohol problems in relation to the

charges he was being sentenced on, it was appropriate for the District Court to note the

pending Ravalli County charges to also have an alcohol-related nexus. When the court

asked Wright if there was anything he would like to say, he volunteered information

regarding losing his truck in the Ravalli County accident. The District Court did not elicit

admission of criminal culpability from Wright related to the Ravalli County charges and

there is nothing in the record to establish the District Court enhanced Wright’s sentence

based on these pending charges.       In fact, the District Court specifically noted the

“extremely serious offense” as the primary basis for the sentence.

¶7     We likewise conclude there is no indication the District Court imposed a more

severe sentence because the State asserted at sentencing that Wright had contacted the

victim in violation of the pretrial condition precluding him from doing so. In response to

Wright’s counsel asserting he had been complying with his conditions of release, the

appearing prosecutor advised the court that the lead prosecutor in the case had made a note

in the file that Wright texted the victim immediately after he was released from Ravalli

County. Wright’s counsel advised she had no knowledge of this allegation prior to the

hearing and had no information or ability to respond to it. The District Court then noted

there was no victim impact statement for the court to consider. There is nothing in the

record to establish the District Court enhanced Wright’s sentence based on texting the

victim—whether this information was accurate or not—while on pre-trial release.


                                             5
¶8     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶9     Affirmed.


                                                 /S/ INGRID GUSTAFSON


We concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




                                             6